Citation Nr: 1327872	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  06-32 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Propriety of the reduction from 100 percent for service-connected non-Hodgkins lymphoma (NHL).

2.  Whether a rating in excess of the currently assigned 30 percent evaluation for service-connected NHL is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1968 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which implemented a reduction in evaluation for NHL which had been proposed in an August 2005 rating decision.

The Board has recharacterized the issue on appeal as above, to reflect both the objection to reduction and to the level to which the reduction was made.

The appeal regarding the propriety of the currently assigned 30 percent evaluation for residuals of NHL is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Active treatment, in the form of chemotherapy, for recurrent NHL ended in November 2004.

2.  A VA contract examination was conducted in June 2005 to verify that there had been no recurrence of NHL or continued or renewed treatment.


CONCLUSION OF LAW

The reduction from 100 percent for service-connected NHL was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 4.117, Diagnostic Code 7715 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service-connected for NHL.  As is discussed below, the evaluation assigned for such is subject to periodic review, and if such review results in a determination that a reduced evaluation is required, the provisions of 38 C.F.R. § 3.105(e) apply.

As the instant case therefore involves a rating reduction rather than a rating increase, VA must comply with the provisions found in 38 C.F.R. § 3.105(e) and (i) rather than the notice and duty provisions codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  A proposed rating decision must be presented to the Veteran setting forth the relevant facts and reasons for reduction.  38 C.F.R. § 3.105(e).  The Veteran also must be informed of the opportunity for a predetermination hearing, if such is requested within 30 days of the notice of the proposed reduction.  If a hearing is timely requested, no reduction may take place until the hearing is held.  38 C.F.R. § 3.105(i).  The August 2005 rating decision informed the Veteran of the proposed reduction, and included information on the relevant evidence of record and the applicable evaluation criteria, statutes, and regulations.  The accompanying notification letter informed him of his hearing rights.  The Veteran did not respond to the proposed rating action, and did not request a predetermination hearing.  

No sooner than 60 days after notice of a proposed reduction, a final rating action may be issued reducing the current evaluation, effective the last day of the month 60 days following the notice of the final action.  38 C.F.R. § 3.105(e).  In November 2005, beyond 60 days from the date of notice of the proposed reduction, a final rating action was issued.  The reduction was properly effective February 1, 2006, 60 days from the end of the month in which notice of the final action was provided.  The final action notice was sent November 8, 2005; 60 days from that date would be January 7, 2005.  

With respect to the notice and due process provisions of 38 C.F.R. § 3.105, VA is therefore in compliance.  Consideration must then turn to the application of the Rating Schedule, which triggered the action under 38 C.F.R. § 3.105.

It is essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13. Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

NHL is rated under Code 7715, which provides that in the case of active disease or during a treatment phase, a Schedular 100 percent evaluation is assigned.  That rating is continued until therapeutic measures have ended.  Six months after the final treatment, a VA examination must be provided, and an appropriate evaluation then assigned based on residuals of the disease.  38 C.F.R. § 4.117, Code 7715.

In July 2004, the Veteran informed VA that there had been a recurrence of an active disease phase of NHL, and he therefore requested assignment of a 100 percent evaluation.  Such was assigned, based on his submissions of private medical records and pathology reports, in a December 2004 rating decision; a routine future examination to track the progression of the condition was to be scheduled in April 2005.

Examination was not accomplished until June 2005, when a VA contract examination was conducted to determine the residuals of NHL following the end of chemotherapy.  The examiner stated that chemotherapy had ended in November 2004.  As a result of treatment and as residuals of NHL, the Veteran complained of aggravation of a pre-existing heart murmur, congestive heart failure, shortness of breath, and fatigue.  The examiner commented that breath sounds were symmetric, and there were no rhonchi or rales.  Blood tests were also normal.  No comment was made regarding any cardiac condition.  

Based on this examination, the August 2005 rating decision proposing reduction was issued, and final reduction was implemented in the November 2005 rating decision on appeal.  Subsequently submitted private and VA treatment records, as well as VA examination reports from October 2010 and November 2011, confirm the cessation of all treatment in November 2004, as well as the absence of any recurrence of an active disease phase of NHL.

Accordingly, under Code 7715, the criteria for continuation of a 100 percent evaluation were no longer met as of May 2005, six months following the completion of chemotherapy.  As noted above, the Veteran reported that treatment ceased in November 2004 and subsequent medical documentation confirms his report.  The VA examination report also indicates that there was no active disease or continuing treatment.  There is no evidence to the contrary.  Therefore, the evidence shows that there was sustained, material improvement that was certain to continue under the ordinary conditions of life and work as the Veteran no longer has an active disease process or continuing treatment.  In sum, the preponderance of the evidence demonstrates that the reduction from the total Schedular evaluation, effective February 1, 2006, was proper.

As is discussed below in the Remand section, this decision is limited to the propriety of the fact of reduction, and does not address the propriety of the evaluation assigned following that reduction.

	(CONTINUED ON NEXT PAGE)


ORDER

Reduction from 100 percent for service-connected NHL was proper; to that extent only, the appeal is denied.


REMAND

With regard to the remaining question of the propriety of the currently assigned evaluation for post-treatment, non-active NHL, remand is required.  Code 7715 provides that when entitlement to a Schedular 100 percent evaluation ends, NHL is to be rated based on the residuals.

Here, the RO assigned a 30 percent evaluation, effective from February 1, 2006.  It is unclear, however, upon what basis that rating was assigned.  No clues are provided on the Codesheet (the recording of VA's corporate record summarizing all actions taken over the history of a Veteran's file)  associated with the rating on appeal, or any subsequent decision.  By regulation, the Codesheet is supposed to include a hyphenated Diagnostic Code.  The lead number should designate the service connected disease, in this case NHL under Code 7715.  A second number "appropriate to the residual condition" upon which the evaluation is assigned "will be added, preceded by a hyphen" to inform a reader of the criteria applied.  38 C.F.R. § 4.27.  No second Code number is utilized here to identify the residuals.

Moreover, the Rating Decisions themselves, from both August 2005 and November 2005, which are supposed to provide to the Veteran an explanation of the actions taken on his claims, include no information on how the 30 percent evaluation was arrived at.  They do, in identical language, state what would be required for a higher, 40 percent evaluation, reflecting the criteria for evaluation under Code 6354, for Chronic Fatigue Syndrome (CFS); one of the Veteran's main complaints was fatigue.  However, Code 6354 does not provide for a 30 percent rating for any level of disability, and so cannot have formed the basis for the assigned 30 percent evaluation.

Similarly, on appeal, the Decision Review Officer (DRO) who performed a de novo review of the case and issued the August 2006 statement of the case (SOC) did not, or could not, explain how the 30 percent evaluation was arrived at.  He instead focused on consideration of multiple Diagnostic Codes which could be used to assign an evaluation in excess of 30 percent.  Interestingly, those considered did not include 6354, for CFS.  They focused on potential cardiac and endocrine residuals.  

Service connection for an independent ischemic heart condition, to include myocardial infarction, was actually granted in a November 2011 rating decision. Accordingly, if the current 30 percent assigned for residuals of NHL contemplates cardiac symptoms, prohibited pyramiding, or double compensation for the same disability manifestations, may be taking place.  38 C.F.R. § 4.14.  

Therefore, the Board concludes that appropriate and effective adjudication of that portion of the Veteran's appeal regarding entitlement to an evaluation in excess of 30 percent is stymied.  On remand, the AMC and/or RO must provide a detailed explanation regarding on what basis the current rating was arrived at.

It is also noted that the Veteran reported during VA examinations that he was treated for symptoms at Meese Countryside Hospital in 2007.  VA should attempt to obtain those records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize the release of records from Meese Countryside Hospital dated in 2007, as well as any additional records that are relevant to his claim and that are not already of record.

If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After taking any additional development action that is deemed warranted, the RO/AMC must issue an SSOC explaining the basis for the currently assigned 30 percent evaluation for residuals of NHL, to include identification of the Diagnostic Code (other than 7715) pursuant to which the RO assigned the 30 percent rating.  

Such SSOC must include consideration of the propriety of the assigned rating over the course of the entire appellate period, since February 1, 2006, in light of the medical evidence and the grant of service connection for a cardiac disability.  

If the benefit sought remains denied, provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


